United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3065
                        ___________________________

                                 Raphael Mendez

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                            FMC Facility Section, et al

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: January 20, 2022
                             Filed: January 27, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Raphael Mendez is civilly committed under 18 U.S.C. § 4246 and confined at
the Federal Medical Center in Rochester, Minnesota (“FMC”). He brought this civil
action against FMC and numerous correctional officers alleging they are subjecting
him to an unconstitutional condition of confinement, namely, failing to remedy a
window in his cell that allows in cold air that leaves him unable to sleep. Mendez
appeals the district court1 order granting defendants’ motion to dismiss for failure to
state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

      Mendez’s Complaint failed to specify the relief requested, contrary to Fed. R.
Civ. P. 8, which is essential to determining the applicable legal standard. See
Archuleta v. Hedrick, 365 F.3d 644, 646-47 (8th Cir. 2004). The district court
nonetheless reviewed the claims de novo and determined they failed to state a claim:

            In neither the Complaint nor his objection [to Magistrate Judge
      Leung’s recommendations] does Mendez identify any deprivation of a
      human need that FMC-Rochester imposed as punishment. . . . FMC-
      Rochester sought to mitigate the effects of the weather by giving
      Mendez additional blankets and clothing to protect against the cold.
      The resulting cold temperatures were beyond the control of a
      government entity and not intended as a punishment.

After careful de novo review, we agree. See Karsjens v. Lourey, 988 F.3d 1047,
1052-54 (8th Cir. 2021). Mendez’s additional claim that he is being unlawfully
confined at FMC is without merit. His remedy for that claim is to file a motion “for
a hearing to determine whether the person should be discharged from such facility”
with the court that ordered his commitment, the Eastern District of North Carolina.
See 18 U.S.C. § 4247(g); Archuleta, 365 F.3d at 648-49.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-